THIS was an action of debt on a bond to the plaintiff by the defendant’s father, with a condition to save the plaintiff harmless, for paying a debt due by him to one Carlton. The defendant pleaded that the plaintiff was not damnified. Replication. That an attachment against Carlton was laid in the hands of the plaintiff as garnishee, and a condemnation was had thereon. General demurrer. The Court adjudged the replication good, which judgment was affirmed on an appeal to the Court of Appeals, at May Term, 1729.
The defendant then appealed to the King in Council.
S. Chase's notes.